Citation Nr: 1730621	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased initial evaluation for a left knee disorder, presently rated as 20 percent disabling for a chronic left knee strain with chondromalacia, from August 8, 2005, to January 25, 2006, and from April 1, 2006, to September 22, 2016, as 30 percent disabling from September 22, 2016 to May 2, 2017, and as 40 percent disabling thereafter; and separately rated as 10 percent disabling for left knee instability effective September 22, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This claim has been before the Board on multiple prior occasions.  In May 2012, the Board remanded the claim.  In an April 2013 decision, the Board denied the claim for a rating in excess of 20 percent for a left knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated the Board's April 2013 decision and remanded the issue back to the Board for development consistent with the Joint Motion.  In November 2014, the Board remanded the claim for compliance with the JMR.  Most recently, in August 2016, the Board again remanded the claim for completion of a new VA examination, as addressed below.

At the time of the most recent remand, the Board characterized the claim as one for an initial evaluation in excess of 20 percent for a left knee disability.  Since its most recent examination, the Veteran's chronic left knee strain with chondromalacia has been granted an increase to 30 percent effective September 22, 2016, and an increase to 40 percent, effective May 2, 2017.  A separate 10 percent rating has also been assigned for left knee instability effective September 22, 2016.  Accordingly, the Board has recharacterized the issue on appeal, as described above.  (The Board notes that from January 1, 2006, to April 1, 2006, the Veteran was assigned a 100 percent rating for a left knee disability under 38 C.F.R. § 4.30 (2016).  As that constitutes a maximum available grant for that period, it is not on appeal at this time).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets any further delay in adjudicating this claim on appeal, an additional remand is necessary.  

A remand by the Board confers upon an appellant a right to strict compliance with the orders contained in that remand.  The Board errs as a matter of law when it fails to ensure compliance with its own remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes to provide an examination, it must provide an adequate one. Barr v. Nicholson,  21 Vet. App. 303 (2007).  As such, the Board must remand the claim.  

In its most recent remand, the Board ordered that the Veteran be afforded an examination of his left knee which complies with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016). The decision in Correia was issued by the Court on July 5, 2016, and involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  Ultimately, the Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when applicable.  

Further, the Board notes that the Court has previously found that, when assessing disabilities based on loss of range of motion, an examination report must include adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2016), and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Essentially, it is vital that the Board is able to determine from an examination report to what extent factors such as pain, weakness, fatigability, or incoordination limit the use of the joint in question.  Merely stating that pain exists is insufficient.  Such findings must include an actual description of the loss of use, such as in degrees of motion lost as a result of said pain.    

After the Board issued its remand, the Veteran was afforded a VA examination in September 2016.  That examination did not provide evidence that the Veteran was tested in active vs. passive motion, or in weight-bearing vs. non-weight-bearing motion.  In light of this, the Veteran was afforded a new examination in May 2017.  The examination report provided range of motion findings in what the Board interprets to be active, weight-bearing motion only.  At the end of the report, the examiner included the following statement: "Correia: . . . There is objective evidence of pain on passive range of motion testing of the left knee.  There is objective evidence of pain on non-weight bearing testing of the left knee."

While the Board notes that it is evident that testing in passive and non-weight-bearing motion was conducted in the most recent examination, the statement provided at the end of the May 2017 examination report does not give the Board any reference with which to evaluate any further loss of functionality as a result of pain associated with such motion.  Essentially, although the report indicates that the testing required by Correia was accomplished, and notes objective evidence of pain, there is no report of range of motion to account for said testing.  (The Board further observes that, although pain was noted on examination of initial range of motion to cause functional loss in both extension and flexion, the examiner did not indicate in degrees what that additional loss included, further failing to comply with Deluca.)  

In light of this, the Board must remand the claim to afford the Veteran an adequate examination which provides all of the findings required by the holding in Correia.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to assess the present state of his left knee disability.  The complete claims file, including a complete copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's left knee disability, to include range of motion findings in degrees, any evidence of ankylosis, subluxation or lateral instability, or impairment of the tibia or fibula.  

All findings must include range of motion testing (in degrees of limitation of motion) in active and passive motion, and in weight bearing and non-weight bearing positions.  Merely stating that the testing has been accomplished will be deemed inadequate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Evidence of pain, weakness, fatigability, locking, or incoordination should be reported in terms of limitation of motion (that determination must be expressed in terms of degrees of additional limitation of motion).  Flare-ups should be addressed in terms of additional limitation of motion, if they exist (if flare-ups are reported, but not present at the time of the examination, the examiner should estimate the extent of functional limitation resulting from the flare-ups, expressed in degrees of lost motion.  If the examiner is unable to provide such estimates, then a reason for this must be articulated).  

2. Thereafter, readjudicate the claim on appeal in light of all evidence if record.  If the benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




